Citation Nr: 1712941	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post stent placement prior to May 7, 2015, in excess of 60 percent from May 7, 2015 through September 29, 2016; and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the VA Regional Office (RO) in New York, New York.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1.  The clinicians who completed the December 2010 and October 2016 VA examination noted that ejection fraction readings were more reflective of the Veteran's disability picture for coronary artery disease (CAD) than METs workload, in part due to the Veteran's comorbid disabilities. 

2.  Prior to May 7, 2015, the Veteran displayed no episodes of congestive heart failure and an ejection fraction greater than 50 percent.  

3.  From May 7, 2015 to September 29, 2016, the Veteran displayed an ejection fraction of 50 percent, but no chronic congestive heart failure or workload of 3 METs or less due to his coronary artery disease (CAD). 

4.  From September 30, 2016, the Veteran displayed no episodes of congestive heart failure and an ejection fraction greater than 50 percent.  



CONCLUSIONS OF LAW

1.  Prior to May 7, 2015, the criteria for an evaluation in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2016).

2.  From May 7, 2015 to September 29, 2016, the criteria for an evaluation in excess of 60 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2016).

3.  From September 30, 3016, the criteria for an evaluation in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In October 2009 the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection for CAD was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claims for an increased rating.  The examination reports from December 2010, February 2011, and October 2016 taken together reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran declined to testify before a Veterans Law Judge.  Therefore the duties to notify and assist have been met.

Analysis- Increased Rating for CAD

Criteria

A September 2010 rating decision granted service connection for coronary artery disease, status post stent and assigned a 10 percent rating effective September 25, 2009.  The Veteran has appealed the initial disability evaluation assigned.  In March 2011, the RO granted a 30 percent disability rating for coronary artery disease, effective September 25, 2009.  Then in November 2016 the RO granted a 60 percent disability rating for the period from May 7, 2015 to September 29, 2016.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

The Veteran's CAD is currently assigned a rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this Diagnostic Code, a 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Factual background

In the instant case, August 2009 private treatment records show that the Veteran had sinus bradycardia but an otherwise normal electrocardiogram (ECG).

From August 2009 through April 2011, VA medical center (VAMC) treatment records do not document the presence of congestive heart failure. 

In October 2009, private treatment records showed that stress and rest images of the heart revealed that ventricular size and function were normal.  There was a normal exercise electrocardiogram at an adequate workload and imaging demonstrated normal wall motion thickening with preservation of ejection fraction.  The estimated left ventricular ejection fraction (LVEF) was 55-60 %.  These results were noted in January 2010 VAMC including that the stress test indicated an 11 METs workload. 

August 2010 records show that the Veteran had sinus bradycardia but an otherwise normal ECG.

In December 2010, the Veteran was afforded a VA examination.  The examiner noted a diagnosis of coronary artery disease but no congestive heart failure, hypertrophy, or dilation.  The interview based METs workload was greater than 5-7 METs.  The examiner also listed a left ventricular ejection fraction reading of 50% from October 2009.  However in an addendum statement in February 2011, the examiner noted that this was based on the report of the Veteran who stated he would later provide the medical documentation.  Once the medical document was received, the examiner noted that the 50% reading was actually from an angiography in July 2008.  The examiner further observed that the private stress test from October 2009, which showed an LVEF of 55-60% was in fact more indicative of the Veteran's current symptoms.  

In an addendum opinion the examiner noted he would take the percentage of the ejection fraction that was more recent as more accurate finding consistent with Veteran's current symptoms, and that as far as the METS, the 5-7 workload was based on an interview questioning and that a METs workload of 11 was also applicable, because the Veteran completed the Bruce protocol during his testing, and for someone to complete a Bruce protocol the average METS would be either 10 or an 11.

In February 2011, the Veteran's private cardiac examination was normal. 

March 2011 private treatment records documented that ventricular size and function were normal.  There was a normal exercise electrocardiogram at an adequate workload and imaging demonstrated normal wall motion thickening with preservation of ejection fraction.  The estimated left ventricular ejection fraction was 55-60 %.  There was no significant change from 2009. 

August through September 2012, the Veteran's private cardiac examination was normal.  Records show that the Veteran had sinus bradycardia but an otherwise normal ECG.

October 2012 stress tests and imaging revealed left ventricular size was normal and function was normal.  The Veteran had a normal exercise electrocardiogram at an adequate workload.  Gated aspect imaging demonstrated normal wall motion thickening with preservation of ejection fraction.  Estimated left ventricular ejection fraction was 55-60%.  There was no significant change as compared to previous study in March 2011. 

March 2013 through October 2014, the Veteran's private cardiac examination was normal.  Imaging showed normal global systolic functioning with no regional wall motion abnormalities.  LVEF was 55-60%.  Left ventricular size was normal and hypertrophy was not present.

Testing on May 7, 2015 revealed an ejection fraction of 50%.  In May 2015, the Veteran's private cardiac examination was normal.  Records show that the Veteran had sinus bradycardia but an otherwise normal ECG.  

VAMC notes from November 2014, November 2015, and June 2016 show a history of congestive heart failure/coronary artery disease/hypertension/ status post stent placement in July 2008. 

In November 2015 and August 2016, the Veteran's private cardiac examination was normal. 

In October 2016, the Veteran was afforded a new VA examination.  The examiner observed that the results of a September 2016 VAMC echocardiogram showed an LVEF of 55 %.  An interview-based METs test noted dyspnea with workload greater than 5-7 METs when including comorbid obesity, but that his interview based METs workload due solely to his CAD was 7-10 METs.  The Veteran had no congestive heart failure.  

In an addendum opinion issued later in October 2016, the examiner noted that a laboratory exercise stress testing was not conducted for the Veteran because there were contraindications to the test due to obesity and also peripheral neuropathy which would make it difficult for the Veteran to do the exam.  The examiner also noted that although the records report a history of congestive heart failure in the VA records, that, given the normal ejection fraction of 55% on the echocardiogram done in September 2016 and also the normal prior echocardiogram done with his private cardiologist from 2015, there is was no evidence the Veteran had congestive heart failure.

Analysis

First, the Board finds that a rating in excess of 30 percent is not warranted for the initial period prior to May 7, 2015.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during that period of the appeal.  As noted above, the December 2010 examiner found in an addendum opinion that ejection fraction is a more reliable indicator of the Veteran's disability picture.  While the examiner originally recorded the Veteran's statement that his October 2009 ejection fraction reading was at 50%, this was later found to be his July 2008 reading, before the appeal period.  No ejection fraction readings during that part of the appeal period were at 50% or below and the examiner opined that the October 2009 ejection fraction readings of 55-60% were consistent with the Veteran's disability picture.  In order to have a rating of 60 or 100 percent, a veteran must have left ventricular dysfunction with an ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in the past year.  This symptomology is not present at any time during the appeal period.  Finally, while some VAMC treatment records noted a history of congestive heart failure, this appears to be in relation to the Veteran's 2008 stent placements outside of the appeal period, and no testing or imaging has indicated congestive heart failure since then.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Furthermore, the October 2016 examiner specifically opined that the Veteran did not have congestive heart failure based on review of his testing.  Therefore, the Board finds that a 30 percent disability rating is more reflective of the Veteran's overall disability picture during that time period, and that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

From May 7, 2015 through September 29, 2016, the Board finds that a 60 percent disability rating, but no more, is warranted, based on the findings of the May 2015 LVEF readings which were at 50%.  A 100 percent disability rating is not applicable for this portion of the appeal period as the Veteran has no documented chronic congestive heart failure or ejection fraction readings of less than 30 percent, as confirmed by the October 2016 VA examiner. 

Finally, for the period from September 30, 2016 onwards, the Board finds that a rating in excess of 30 is not warranted.  The preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during that period of the appeal.  As noted above, at the October 2016 examination, the clinician found that the ejection fraction is a more reliable indicator of the Veteran's disability picture given that the Veteran's obesity and neuropathy interfered with METs testing and results.  No ejection fraction readings were at 50 percent or below subsequent to September 30, 2016.  In order to have a rating of 60 or 100 percent, a Veteran must have left ventricular dysfunction with ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in the past year.  Therefore, the Board finds that a 30 percent disability rating is more reflective of the Veteran's overall disability picture during that time period, and that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

While the Veteran is competent to testify to the presence of certain symptoms, such as dyspnea, the Veteran is not competent to opine as to whether left ventricular dysfunction is present or the level of his ejection fraction, which measurement, METs or ejection fraction, is a more appropriate indicator of his cardiac condition, or which conditions contribute to his METs reading, as these opinions require precise medical testing or a medical opinion by a clinician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's CAD must be determined based on the medical evidence of record, including the clinicians' findings that METs testing in the instant case is not an accurate reflection of the Veteran's cardiac disease.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case other than described above, as the Veteran's service connected disability has consistently been characterized as CAD status post stent placement.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  
All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against ratings in excess of 30 percent for the Veteran's heart condition prior to May 7, 2015, in excess of 60 percent from May 7 2015 through September 29, 2016, and in excess of 30 percent thereafter.  Further staged ratings are not warranted as the Veteran's symptomatology has been relatively stable throughout the period other than the period from May 7, 2015 through September 29, 2016 when he had a 50% LVEF reading.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 21 Vet. App. 505.  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected heart disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 7005.  See 38 C.F.R. § 4.104 (2016).  In this regard, the Veteran's heart condition has been manifested by symptoms of LVEF readings of 55-60% prior to May 7, 2015, an LVEF reading of 50% from May 7, 2015 to September 29, 2016,and LVEF readings of 55-60% thereafter, which are all specifically addressed in the rating criteria set forth in Diagnostic Code 7005.  See id.  Accordingly, the Board finds that a comparison of the Veteran's heart condition with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (2016).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that when multiple service-connected disabilities are presented, "[t]he plain language of § 3.321(b)(1)provides for referral for extra [ ]schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board does have jurisdiction to consider symptomatology of disabilities outside the scope of an appeal in the context of a Johnson analysis for the limited purpose of determining the interplay of those other service-connected disabilities with the disabilities encompassed by the appeal.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  Thus, the Court clarified in Yancy that the Board must consider any combined effect resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal.  Yancy, 27 Vet. App. at 496 (emphasis added).  

In this case, the Veteran has been granted service connection for peripheral neuropathy, diabetes, tinnitus, and hearing loss.  The medical and treatment records and lay evidence do not reflect that the Veteran's other service connected disabilities lead to an additional collective impact on his overall disability picture, including specifically his CAD.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's CAD.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, this is not an exceptional circumstance in which extraschedular referral consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran currently is service connected for TDIU from April 21, 2010.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected CAD rendered him totally unemployable prior to April 21, 2010.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Prior to May 7, 2015, entitlement to an initial evaluation in excess of 30 percent for CAD is denied. 

From May 7, 2015 through September 29, 2016, entitlement to an initial evaluation in excess of 60 percent for CAD is denied. 

From September 30, 2016, entitlement to an initial evaluation in excess of 30 percent for CAD is denied. 



____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


